EXHIBIT 10.1

 

Borrower:   ROANOKE GAS COMPANY          Account Number:   9531668488     

LOGO [g26355ex10_1pg1413.jpg]

  Note Number:   00001

 

Address:

 

 

519 KIMBALL AVE NE

      

 

Roanoke,

 

 

Virginia

  ROANOKE, VA 24016-2103       

 

Date:

 

 

10/31/08

            PROMISSORY NOTE

THE UNDERSIGNED REPRESENTS THAT THE LOAN EVIDENCED HEREBY IS BEING OBTAINED FOR
BUSINESS/COMMERCIAL OR AGRICULTURAL PURPOSES. For value received, the
undersigned, jointly and severally, if more than one, promises to pay to BRANCH
BANKING AND TRUST COMPANY, a North Carolina banking corporation (the “Bank”), or
order, at any of Bank’s offices in the above referenced city (or such other
place or places that may be hereafter designated by Bank), the sum of FIVE
MILLION DOLLARS & 00/100 Dollars ($5,000,000.00), in immediately available coin
or currency of the United States of America.

 

¨ Borrower shall pay a prepayment fee as set forth in the Prepayment Fee
Addendum attached hereto.

Interest shall accrue from the date hereof on the unpaid balance outstanding
from time to time at the:

 

¨ Fixed rate of             % per annum.

 

¨ Variable rate of the Bank’s Prime Rate plus             % per annum to be
adjusted                                          as the Bank’s Prime Rate
changes. If checked here  ¨, the interest rate will not exceed a(n)    ¨
fixed    ¨ average maximum rate of             % or a    ¨ floating maximum rate
of the greater of             % or the Bank’s Prime Rate; and the interest rate
will not decrease below a fixed minimum rate of             %. If an average
maximum rate is specified, a determination of any required reimbursement of
interest by Bank will be made:    ¨ when Note is repaid in full by Borrower    ¨
annually beginning on                     .

 

¨ Fixed rate of             % per annum through
                                         which automatically converts on
                     to a variable rate equal to the Bank’s Prime Rate plus
            % per annum which shall be adjusted
                                         as such Prime Rate changes.

 

x The Adjusted LIBOR Rate, as Defined in the Attached Addendum to Promissory
Note

Principal and interest is payable as follows

 

x      Principal (plus any accrued interest not otherwise scheduled herein)    }
   is due in full at maturity on 12/01/2015.

 

¨

    

 

Principal plus accrued interest

      ¨      Payable in consecutive                      installments of      
¨  Principal    }    commencing on                                
¨  Principal and Interest      

and continued on the same day of each calendar period thereafter, in
                     equal payments of $             , with one final payment of
all remaining principal and accrued interest due on                     .

 

¨ ChoiceLine Payment Option: 2% of outstanding balance is payable monthly
commencing on                      and continuing on the same day of each
calendar period thereafter, with one final payment of all remaining principal
and accrued interest due on                     .

 

x Accrued interest is payable Quarterly commencing on December 1, 2008 and
continuing on the same day of each calendar period thereafter, with one final
payment of all remaining interest due on December 1, 2015.

 

¨ Bank reserves the right in its sole discretion to adjust the fixed payment due
hereunder                                          on                      and
continuing on the same day of each calendar period thereafter, in order to
maintain an amortization period of no more than                      months from
the date of the initial principal payment due hereunder. Borrower understands
the payment may increase if interest rates increase.

 

¨ Prior to an event of default, Borrower may borrow, repay, and reborrow
hereunder pursuant to the terms of the Loan Agreement, hereinafter defined.

 

¨   

 

 

¨ Borrower hereby authorizes Bank to automatically draft from its demand deposit
or savings account(s) with Bank or other bank, any payment(s) due under this
Note on the date(s) due. Borrower shall provide appropriate account number(s)
for account(s) at Bank or other bank.

The undersigned shall pay to Bank a late fee in the amount of five percent
(5%) of any installment past due for ten (10) or more days. When any installment
payment is past due for ten (10) or more days, subsequent payments shall first
be applied to the past due balance. In addition, the undersigned shall pay to
Bank a returned payment fee if the undersigned or any other obligor hereon makes
any payment at any time by check or other instrument, or by any electronic
means, which is returned to Bank because of nonpayment due to nonsufficient
funds.

All interest shall be computed and charged for the actual number of days elapsed
on the basis of a year consisting of three hundred sixty (360) days. In the
event periodic accruals of interest shall exceed any periodic fixed payment
amount described above, the fixed payment amount shall be immediately increased,
or additional supplemental interest payments required on the same periodic basis
as specified above (increased fixed payments or supplemental payments to be
determined in the Bank’s sole discretion), in such amounts and at such times as
shall be necessary to pay all accruals of interest for the period and all
accruals of unpaid interest from previous periods. Such adjustments to the fixed
payment amount or supplemental payments shall remain in effect for so long as
the interest accruals shall exceed the original fixed payment amount and shall
be further adjusted upward or downward to reflect changes in the variable
interest rate; provided that unless elected otherwise above, the fixed payment
amount shall not be reduced below the original fixed payment amount. However,
Bank shall have the right, in its sole discretion, to lower the fixed payment
amount below the original payment amount.

This note (“NOTE”) is given by the undersigned in connection with the following
agreements (if any) between the undersigned and the Bank:

Deed(s) of Trust / Mortgage(s) granted in favor of Bank as beneficiary /
mortgagee:

 

¨    dated                      in the maximum principal amount of $
                        granted by                                          
                                                             ¨    dated
                     in the maximum principal amount of $                     
   granted by                                          
                                                            

IMPORTANT NOTICE

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

ACCOUNT# / NOTE#

 

9531668488            00001

 

    1472VA (0807)

      LOGO [g26355ex10_1pg1b.jpg]   Page 1 of 6    



--------------------------------------------------------------------------------

  Security Agreement(s) granting a security interest to Bank: ¨   dated  

 

  given by  

 

 

 

¨   dated  

 

  given by  

 

 

 

¨   Securities Account Pledge and Security Agreement dated  

 

  , executed by    

 

  .

¨   Control Agreement(s) dated  

 

  , covering    ¨  Deposit Account(s)    ¨  Investment Property         
¨  Letter of Credit Rights    ¨  Electronic Chattel Paper

¨  
Assignment of Certificate of Deposit, Security Agreement, and Power of Attorney (for Certificated Certificates of Deposit) dated
 

 

 

 

  , executed by  

 

 

 

¨  
Pledge and Security Agreement for Publicly Traded Certificated Securities dated
 

 

  , executed     by  

 

  .

¨   Assignment of Life Insurance Policy as Collateral dated  

 

  , executed by    

 

  .

x   Loan Agreement dated  

10/31/2008

  , executed by Borrower and    x  Guarantor(s).   ¨  

 

  . ¨  

 

   

 

  ¨  

 

  .

All of the terms, conditions and covenants of the above described agreements
(the “Agreements”) are expressly made a part of this Note by reference in the
same manner and with the same effect as if set forth herein at length and any
holder of this Note is entitled to the benefits of and remedies provided in the
Agreements and any other agreements by and between the undersigned and the Bank.

No delay or omission on the part of the holder in exercising any right hereunder
shall operate as a waiver of such right or of any other right of such holder,
nor shall any delay, omission or waiver on any one occasion be deemed a bar to
or waiver of the same or of any other right on any future occasion. Every one of
the undersigned and every endorser or guarantor of this Note regardless of the
time, order or place of signing waives presentment, demand, protest and notices
of every kind and assents to any one or more extensions or postponements of the
time of payment or any other indulgences, to any substitutions, exchanges or
releases of collateral if at any time there be available to the holder
collateral for this Note, and to the additions or releases of any other parties
or persons primarily or secondarily liable.

The failure to pay any part of the principal or interest when due on this Note
or to fully perform any covenant, obligation or warranty on this or on any other
liability to the Bank by any one or more of the undersigned, by any affiliate of
the undersigned (as defined in 11 USC Section (101) (2)), or by any guarantor or
surety of this Note (said affiliate, guarantor, and surety are herein called
Obligor); or if any financial statement or other representation made to the Bank
by any of the undersigned or any Obligor shall be found to be materially
incorrect or incomplete; or if any of the undersigned shall fail to furnish
information to the Bank sufficient to verify the identity of the undersigned as
required under the USA Patriot Act; or in the event of a default pursuant to any
of the Agreements or any other obligation of any of the undersigned or any
Obligor in favor of the Bank; or in the event the Bank demands that the
undersigned secure or provide additional security for its obligations under this
Note and security deemed adequate and sufficient by the Bank is not given when
demanded; or in the event one or more of the undersigned or any Obligor shall
die, terminate its existence, allow the appointment of a receiver for any part
of its property, make an assignment for the benefit of creditors, or where a
proceeding under bankruptcy or insolvency laws is initiated by or against any of
the undersigned or any Obligor; or in the event the Bank should otherwise deem
itself, its security interest, or any collateral unsafe or insecure; or should
the Bank in good faith believe that the prospect of payment or other performance
is impaired; or if there is an attachment, execution, or other judicial seizure
of all or any portion of the Borrower’s or any Obligor’s assets, including an
action or proceeding to seize any funds on deposit with the Bank, and such
seizure is not discharged within 20 days; or if final judgment for the payment
of money shall be rendered against the Borrower or any Obligor which is not
covered by insurance or debt cancellation and shall remain undischarged for a
period of 30 days unless such judgment or execution thereon is effectively
stayed; or the termination of any guaranty agreement given in connection with
this Note, then any one of the same shall be a material default hereunder and
this Note and other debts due the Bank by any one or more of undersigned shall
immediately become due and payable without notice, at the option of the Bank.
From and after any event of default hereunder, interest shall accrue on the sum
of the principal balance and accrued interest then outstanding at the variable
rate equal to the Bank’s Prime Rate plus 5% per annum (“Default Rate”), provided
that such rate shall not exceed at any time the highest rate of interest
permitted by the laws of the State of Virginia; and further provided that such
rate shall apply after judgement. In the event of any default, the then
remaining unpaid principal amount and accrued but unpaid interest then
outstanding shall bear interest at the Default Rate called for hereunder until
such principal and interest have been paid in full. In addition, upon default,
the Bank may pursue its full legal remedies at law or equity, and the balance
due hereunder may be charged against any obligation of the Bank to any party
including any Obligor. Bank shall not be obligated to accept any check, money
order, or other payment instrument marked “payment in full” on any disputed
amount due hereunder, and Bank expressly reserves the right to reject all such
payment instruments. Borrower agrees that tender of its check or other payment
instrument so marked will not satisfy or discharge its obligation under this
Note, disputed or otherwise, even if such check or payment instrument is
inadvertently processed by Bank unless in fact such payment is in fact
sufficient to pay the amount due hereunder.

WAIVER OF TRIAL BY JURY. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS NOTE OR ANY LOAN DOCUMENT EXECUTED IN CONNECTION HEREWITH OR
OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE THE LOAN EVIDENCED BY THIS
NOTE. FURTHER, THE UNDERSIGNED HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF
BANK, NOR BANK’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK
WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT TO JURY TRIAL PROVISION IN THE
EVENT OF LITIGATION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS
THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.

Unless otherwise required under a Loan Agreement, if applicable, and as long as
any indebtedness evidenced by this Note remains outstanding or as long as Bank
remains obligated to make advances, the undersigned shall furnish annually an
updated financial statement in a form satisfactory to Bank, which, when
delivered shall be the property of the Bank.

 

1472VA (0807)   Page 2 of 6



--------------------------------------------------------------------------------

CONFESSION OF JUDGMENT. THE UNDERSIGNED IRREVOCABLY APPOINTS CHRISTINA VOLZER
BAILEY, LYNNE CRANFORO, AND JAMES W. PATTERSON EITHER OF WHOM MAY ACT ALONE, AS
THE DULY CONSTITUTED ATTORNEY-IN-FACT OF THE UNDERSIGNED WITH AUTHORITY, IN THE
NAME, PLACE, AND STEAD OF THE UNDERSIGNED OR ANY OF THEM (IF MORE THAN ONE) TO
CONFESS JUDGMENT IN THE OFFICE OF THE CIRCUIT COURT OF THE COUNTY OF FAIRFAX,
VIRGINIA, AGAINST THE UNDERSIGNED OR ANY OF THEM (IF MORE THAN ONE), IN THE FULL
AMOUNT DUE UNDER THIS NOTE AND ANY MODIFICATION, RENEWAL OR SUBSTITUTION
THEREOF, WHETHER NOW OR HEREAFTER EXISTING, AND ALL COSTS OF COLLECTION
(INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEY’S FEES), UPON THE OCCURRENCE
OF ANY EVENT OF DEFAULT UNDER THIS NOTE OR ANY MODIFICATION, RENEWAL OR
SUBSTITUTION THEREOF, WHETHER NOW OR HEREAFTER EXISTING. SUCH APPOINTMENT SHALL
CONSTITUTE A POWER COUPLED WITH AN INTEREST AND SHALL REMAIN IN EFFECT UNTIL ANY
AND ALL INDEBTEDNESS EVIDENCED BY THIS NOTE HAS BEEN PAID IN FULL.

The term “Prime Rate,” if used herein, means the rate of interest per annum
announced by the Bank from time to time and adopted as its Prime Rate. The Prime
Rate is one of several rate indexes employed by the Bank when extending credit.
Any change in the interest rate resulting from a change in the Bank’s Prime Rate
shall become effective as of the opening of business on the effective date of
the change. If this Note is placed with an attorney for collection, the
undersigned agrees to pay, in addition to principal and interest, all costs of
collection, including but not limited to reasonable attorneys’ fees. All
obligations of the undersigned and of any Obligor shall bind his heirs,
executors, administrators, successors, and/or assigns. Use of the masculine
pronoun herein shall include the feminine and the neuter, and also the plural.
If more than one party shall execute this Note, the term “undersigned” as used
herein shall mean all the parties signing this Note and each of them, and all
such parties shall be jointly and severally obligated hereunder. Wherever
possible, each provision of this Note shall be interpreted in such a manner to
be effective and valid under applicable law, but if any provision of this Note
shall be prohibited by or invalid under such law, such provision shall be
ineffective but only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note. All of the undersigned hereby waive all exemptions and homestead laws. The
proceeds of the loan evidenced by this Note may be paid to any one or more of
the undersigned.

From time to time the maturity date of this Note may be extended, or this Note
may be renewed in whole or in part, or a new note of different form may be
substituted for this Note, or the rate of interest may be modified, or changes
may be made in consideration of loan extensions, and the holder hereof, from
time to time may waive or surrender, either in whole or in part any rights,
guaranties, secured interest, or liens, given for the benefit of the holder in
connection with the payment and the securing the payment of this Note; but no
such occurrence shall in any manner affect, limit, modify, or otherwise impair
any rights, guaranties or security of the holder not specifically waived,
released, or surrendered in writing, nor shall the undersigned makers, or any
guarantor, endorser, or any person who is or might be liable hereon, either
primarily or contingently, be released from such event. The holder hereof, from
time to time, shall have the unlimited right to release any person who might be
liable hereon, and such release shall not affect or discharge the liability of
any other person who is or might be liable hereon. No waivers and modifications
shall be valid unless in writing and signed by the Bank. The Bank may, at its
option, charge any reasonable fees for the modification, renewal, extension, or
amendment of any of the terms of the Note permitted by applicable laws. In case
of a conflict between the terms of this Note and the Loan Agreement or
Commitment Letter issued in connection herewith, the priority of controlling
terms shall be first this Note, then the Loan Agreement, and then the Commitment
Letter. This Note shall be governed by and construed in accordance with the laws
of Virginia.

(SIGNATURES ON FOLLOWING PAGES)

LOGO [g26355g08s65.jpg]                                    

 

1472VA (0807)   Page 3 of 6



--------------------------------------------------------------------------------

LOGO [g26355ex10_1pg1413.jpg]

PROMISSORY NOTE SIGNATURE PAGES

 

Borrower:   

ROANOKE GAS COMPANY

Account Number:   

9531668488

     Note Number:   

00001

Note Amount:   

$5,000,000.00

     Date:   

10/31/08

Notice of Right to Copy of Appraisal: If a 1-4 family residential dwelling is
pledged as collateral for this Note, you, the undersigned, have a right to a
copy of the real estate appraisal report used in connection with your
application for credit. If you wish to receive a copy, please notify in writing
the branch office where you applied for credit. You must forward your request to
the Bank no later than 90 days after the date of this Note. In your request
letter, please provide your name, mailing address, appraised property address,
the date of this Note, and the Account and Note Numbers shown on the front of
this Note.

IN WITNESS WHEREOF, the undersigned, on the day and year first written above,
has caused this Note to be executed under seal.

If Borrower is a Corporation:

 

WITNESS:          

ROANOKE GAS COMPANY

    NAME OF CORPORATION

/s/ Dale P. Lee

  By:  

LOGO [g26355ex10_1pg4a.jpg]

  (SEAL)   Title:   Chairman, President, & CEO  

 

  By:  

LOGO [g26355ex10_1pg4b.jpg]

  (SEAL)   Title:   VP, Treasurer & CFO  

COMMONWEALTH OF VIRGINIA

CITY OF Roanoke

On this day of 31st day of October, 2008, before me, the undersigned Notary
Public, personally appeared John B. Williamson III and Howard T. Lyon, and known
to me to be an authorized agent of the corporation that executed this instrument
and acknowledged this instrument to be “their” free and voluntary act and deed
of the corporation, by authority of its Bylaws or by the resolution of its board
of directors, for the uses and purposes therein mentioned, and on oath stated
that he or she is authorized to execute this instrument and in fact executed the
instrument on behalf of the corporation.

Residing at                                                                  

Notary Public in and for Commonwealth of Virginia

 

(STAMP OR SEAL)    

Diane L. Conner

  (SEAL) LOGO [g26355ex10_1pg4c.jpg]     Notary Public      
My Commission Expires: February 28, 2010     Notary Registration Number:
225607            

 

1472VA (0807)   Page 4 of 6



--------------------------------------------------------------------------------

If Borrower is a Partnership, Limited Liability Company, Limited Liability
Partnership,

or Limited Liability Limited Partnership:

 

WITNESS:    

 

    NAME OF PARTNERSHIP, LLC, LLP, OR LLLP

 

    By:  

 

  (SEAL)     Title:  

 

 

    By:  

 

  (SEAL)     Title:  

 

 

    By:  

 

  (SEAL)     Title:  

 

COMMONWEALTH OF VIRGINIA

CITY/COUNTY OF                                                      

On this      day of             , 20    , before me, the undersigned Notary
Public, personally appeared                                          
               , and known to me to be a partner, member or designated agent of
the partnership or limited liability company that executed this instrument and
acknowledged this instrument to be the free and voluntary act and deed of the
partnership or limited liability company, by authority of statute, its articles
of organization or its operating agreement, for the uses and purposes therein
mentioned, and on oath stated that he or she is authorized to execute this
instrument and in fact executed the instrument on behalf of the partnership or
limited liability company.

 

Residing at   

 

      Notary Public in and for   

 

     

 

(STAMP OR SEAL)    

 

  (SEAL)     Notary Public         My Commission Expires:  

 

      Notary Registration Number:  

 

 

 

1472A (0807)   Page 5 of 6



--------------------------------------------------------------------------------

If Borrower is an Individual:

 

WITNESS

 

    

 

 

  (SEAL)

COMMONWEALTH OF VIRGINIA

CITY/COUNTY OF                                         

On this day before me, the undersigned Notary Public, personally appeared
                                         
                                        , to me known to be the individual
described in and who executed this instrument, and acknowledged that he/she
signed the instrument as his/her free and voluntary act and deed, for the uses
and purposes therein mentioned.

Given under my hand and official seal this          day of             , 20    .

Residing at                                         

 

(STAMP OR SEAL)

    

 

  (SEAL)      Notary Public        My Commission Expires:
                                                             Notary Registration
Number:                                                 

Additional Co-makers:

 

WITNESS

 

    

 

 

  (SEAL)

 

 

    

 

 

  (SEAL)

 

 

    

 

 

  (SEAL)

 

 

    

 

 

  (SEAL)

COMMONWEALTH OF VIRGINIA

CITY/COUNTY OF                                         

On this day before me, the undersigned Notary Public, personally appeared
                                         
                                        , to me known to be the individuals
described in and who executed this instrument, and acknowledged that they signed
the instrument as their free and voluntary act and deed, for the uses and
purposes therein mentioned.

Given under my hand and official seal this          day of             , 20    .

Residing at                                         

 

(STAMP OR SEAL)

  

 

  (SEAL)    Notary Public      My Commission Expires:
                                                           Notary Registration
Number:                                                 

 

1472VA (0807)   Page 6 of 6



--------------------------------------------------------------------------------

LOGO [g26355ex10_1pg1413.jpg]

ADDENDUM TO PROMISSORY NOTE

THIS ADDENDUM TO PROMISSORY NOTE (“Addendum”) is hereby made a part of the
Promissory Note dated 10/31/08 from ROANOKE GAS COMPANY (“Borrower”) payable to
the order of Branch Banking and Trust Company (“Bank”) in the principal amount
of $ 5,000,000.00 (including all renewals, extensions, modifications and
substitutions therefore, the “Note”).

 

I. DEFINITIONS

1.1 Adjusted LIBOR Rate means a rate of interest per annum equal to the sum
obtained (rounded upwards, if necessary, to the next higher 1/100th of 1.0%) by
adding (i) the Three Month LIBOR plus (ii) 1.250 % per annum, which shall be
adjusted [    ] monthly on the first day of each month for each LIBOR Interest
Period or [X] quarterly on the first day of each LIBOR Interest Period. If the
first day of the month or calendar quarter, as applicable, falls on a date when
the Bank is closed, the Adjusted LIBOR Rate shall be determined as of the last
preceding business day. The Adjusted LIBOR Rate shall be adjusted for any change
in the LIBOR Reserve Percentage so that Bank shall receive the same yield. If
checked here ¨ the interest rate will not exceed a(n) ¨ fixed    ¨ average
maximum rate of              % and will not decrease below a minimum rate of
            %. If an average maximum rate is specified, a determination of the
average interest rate assessed and a reimbursement by Bank of interest paid in
excess of the maximum rate, if any, will be made on                     . If the
loan has been repaid prior to this date, no reimbursement will be made.

1.2 Three Month LIBOR means the average rate (rounded upwards, if necessary, to
the next higher 1/100th of 1.0%) quoted on Bloomberg Screen BBAM1 or Page 3750
(or such replacement page) of the Telerate Service on the determination date for
deposits in U.S. Dollars offered in the London interbank market for three
months, or if the above method for determining the Three Month LIBOR shall not
be available, the rate quoted in The Wall Street Journal, or a rate determined
by a substitute method of determination agreed on by Borrower and Bank;
provided, if such agreement is not reached within a reasonable period of time
(in Bank’s sole judgement), a rate reasonably determined by Bank in its sole
discretion as a rate being paid, as of the determination date, by first class
banking organizations (as determined by Bank) in the London interbank market for
U.S. Dollar deposits.

1.3 LIBOR Advance means the advances made by Bank to Borrower evidenced by this
Note upon which the Adjusted LIBOR Rate of interest shall apply.

1.4 LIBOR Interest Period means (i) if adjusted monthly, a period of one
calendar month as may be elected by the Borrower applicable to any LIBOR Advance
which shall begin on the first day of any month notwithstanding the maturity
date of this Note; provided, however, that a LIBOR Interest Period may be less
than one calendar month in and only in the calendar month in which the Note
originates or matures, or (ii) if adjusted quarterly, a period of one calendar
quarter which shall begin on the first day of each calendar quarter (each
January, April, July, October) notwithstanding the maturity date of this Note;
provided, however, that a LIBOR Interest Period may be less than one calendar
quarter in and only in the calendar quarter in which the Note originates or
matures.

1.5 LIBOR Reserve Percentage means the maximum aggregate rate at which reserves
(including, without limitation, any marginal supplemental or emergency reserves)
are required to be maintained under Regulation D by member banks of the Federal
Reserve System with respect to dollar funding in the London interbank market.
Without limiting the effect of the foregoing, the LIBOR Reserve Percentage shall
reflect any other reserves required to be maintained by such member banks by
reason of any applicable regulatory change against (i) any category of liability
which includes deposits by reference to which the Adjusted LIBOR Rate is to be
determined or (ii) any category of extensions of credit or other assets related
to LIBOR.

1.6 Standard Rate means, for any day, a rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1.0%) equal to the Bank’s announced
Prime Rate minus              % per annum, and each change in the Standard Rate
shall be effective on the date any change in the Prime Rate is publicly
announced as being effective.

 

II. LOAN BEARING ADJUSTED LIBOR RATE

2.1 Application of Adjusted LIBOR Rate. The Adjusted LIBOR Rate shall apply to
the entire principal balance outstanding of a LIBOR Advance for any LIBOR
Interest Period.

2.2 Adjusted LIBOR Based Rate Protections.

(a) Inability to Determine Rate. In the event that Bank shall have determined,
which determination shall be final, conclusive and binding, that by reason of
circumstances occurring after the date of this Note affecting the London
interbank market, adequate and fair means do not exist for ascertaining the
Three Month LIBOR on the basis provided for in this Note, Bank shall give notice
(by telephone confirmed in writing or by telecopy) to Borrower of such
determination, whereupon (i) no LIBOR Advance shall be made until Bank notifies
Borrower that the circumstances giving rise to such notice no longer exist, and
(ii) any request by Borrower for a LIBOR Advance shall be deemed to be a request
for an advance at the Standard Rate.

 

      ACCOUNT# / NOTE#   

LOGO [g26355ex10_1pg7new.jpg]

         9531668488        00001       Page 1 of 2   1858VA (0801)      



--------------------------------------------------------------------------------

(b) Illegality; Impracticability. In the event that Bank shall determine, which
determination shall be final, conclusive and binding, that the making,
maintaining or continuance of any portion of a LIBOR Advance (i) has become
unlawful as a result of compliance by Bank with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any of the same not
having the force of law even though the failure to comply therewith would not be
unlawful) or (ii) has become impracticable, or would cause Bank material
hardship, as a result of contingencies occurring after the date of this Note
materially and adversely affect the London interbank market or Bank’s ability to
make LIBOR Advances generally, then, and in any such event, Bank shall give
notice (by telephone confirmed in writing or by telecopy) to Borrower of such
determination. Thereafter, (x) the obligation of Bank to make any LIBOR Advances
or to convert any portion of the loan to a LIBOR Advance shall be suspended
until such notice shall be withdrawn by Bank, and (y) any request by Borrower
for a LIBOR Advance shall be deemed to be a request for an advance at the
Standard Rate.

 

If Borrower is a Corporation: WITNESS:    

ROANOKE GAS COMPANY

    NAME OF CORPORATION

/s/ Dale P. Lee

    By:  

LOGO [g26355ex10_1pg4a.jpg]

  (SEAL)     Title:   Chairman, President, & CEO

/s/ Amanda Minton

    By:  

LOGO [g26355ex10_1pg4b.jpg]

  (SEAL)     Title:   VP, Treasurer & CFO

If Borrower is a Partnership, Limited Liability Company, Limited Liability
Partnership,

or Limited Liability Limited Partnership:

WITNESS:    

 

    NAME OF PARTNERSHIP, LLC, LLP, OR LLLP

 

    By:  

 

  (SEAL)     Title:  

 

 

    By:  

 

  (SEAL)     Title:  

 

 

    By:  

 

  (SEAL)     Title:  

 

If Borrower is an Individual: WITNESS:        

 

   

 

  (SEAL) Additional Co-makers: WITNESS:        

 

   

 

  (SEAL)

 

   

 

  (SEAL)

 

   

 

  (SEAL)

 

   

 

  (SEAL)

 

1858VA (0801)   Page 2 of 2